Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered November 20, 1995, convicting him of reckless endangerment in the first degree and operating a motor vehicle under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to make a motion to withdraw his plea of guilty, his challenge to the factual sufficiency of his plea is unpreserved for review (see, People v Pellegrino, 60 NY2d 636). We reject the defendant’s contention that preservation was not required as there is nothing in the defendant’s allocution which would cast significant doubt on his guilt or otherwise
*581call into question the voluntariness of his plea, nor did his factual recitation negate essential elements of the crimes to which he pleaded guilty (see, People v Lopez, 71 NY2d 662). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.